129 F.3d 120
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Rose M. WOODSON, Plaintiff-Appellant,v.SCHERING SALES CORPORATION, Defendant-Appellant.
No. 97-1962.
United States Court of Appeals, Seventh Circuit.
Argued September 3, 1997.Decided Sept. 22, 1997.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division, No. 96 C 1400;  William T. Hart, Judge.
Before CUMMINGS, COFFEY and EVANS, Circuit Judges.
ORDER
HART, Judge.


1
Plaintiff Rose Woodson, an African-American woman, was hired in May of 1987 as a pharmaceutical sales representative for defendant Schering Sales Corporation ("Schering").  She served in that capacity until Schering terminated her on May 20, 1996.  Prior to being terminated, Woodson filed a complaint against Schering in the United States District Court for the Northern District of Illinois, alleging that Joseph Beale, who was her immediate supervisor from approximately August of 1994 until her termination, discriminated against her on the basis of race, sex and age in violation of 42 U.S.C. § 1981 and committed sexual harassment against her in violation of Title VII of the Civil Rights Act (42 U.S.C. § 2000e et seq.).  After her termination, Woodson amended her complaint to include allegations that Schering terminated her on the basis of sex or race, or in retaliation for her internal complaints about Beale and the initial complaint in the district court, all in violation of Title VII of the Civil Rights Act (42 U.S.C. § 2000e et seq.).


2
Defendant moved for summary judgment as to all counts, and the district court granted the motion, for reasons that are detailed in its attached opinion.  Woodson appeals the grant of summary judgment, and we affirm for the reasons expressed by Judge Hart.


3
Judgment affirmed.